[Cite as State v. Powell, 2014-Ohio-2048.]



                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99386



                                       STATE OF OHIO

                                                    PLAINTIFF-APPELLEE

                                              vs.

                                  JONATHAN POWELL
                                                    DEFENDANT-APPELLANT




                               JUDGMENT:
                   AFFIRMED IN PART, REVERSED IN PART,
                    AND REMANDED FOR RESENTENCING


                                     Criminal Appeal from the
                              Cuyahoga County Court of Common Pleas
                                     Case No. CR-12-560026

        BEFORE: Stewart, J., Jones, P.J., and E.A. Gallagher, J.

        RELEASED AND JOURNALIZED:                   May 15, 2014
ATTORNEY FOR APPELLANT

Joseph V. Pagano
P.O. Box 16869
Rocky River, OH 44116


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

BY: Jesse W. Canonico
          Katherine Mullin
Assistant County Prosecutors
The Justice Center
1200 Ontario Street, 9th Floor
Cleveland, OH 44113
MELODY J. STEWART, J.:

      {¶1} A jury found defendant-appellant Jonathan Powell guilty of shooting and

killing two childhood friends:    TreVaun Brown and Cedric Tate.         There were no

eyewitnesses to the shooting, and different guns were used to kill each victim. The state

offered circumstantial evidence of murder by showing that Powell and his victims were

alone at the time of the shootings, that Powell was known to carry the same kind of gun

and ammunition used in one of the shootings, that Powell went into hiding after the

murders, that Powell made incriminating statements to others shortly after the murders,

and that jail authorities intercepted a letter Powell attempted to send to some of those

present at the location of the shootings telling them to make no statements to the police

and to avoid testifying in court.    The jury found Powell guilty of two counts of

aggravated murder (Tate), two counts of murder (Brown), and two counts of kidnapping

(Tate and Brown). The jury specified that Powell used a firearm in the commission of

the murder and kidnapping counts. The aggravated murder counts merged and the court

sentenced Powell to life without the possibility of parole. The murder counts merged

and the court sentenced Powell to 15 years to life. The court sentenced Powell to eight

years on both kidnapping counts.       The gun specifications for each murder and

kidnapping count were merged, but ordered to be served consecutively and prior to the

life sentence because the evidence showed that two guns were used.

      {¶2} On appeal, Powell raises 11 assignments of error.         A number of those

arguments can be grouped into the following three categories: evidentiary, trial, and
sentencing. His evidentiary arguments are that the state failed to prove the essential

elements of the charges beyond a reasonable doubt and that the jury’s verdict was against

the manifest weight of the evidence. The trial arguments complain of prosecutorial

misconduct, ineffective assistance of counsel, erroneous admission of evidence, and

faulty jury instructions. Powell’s sentencing arguments are that the court erred by failing

to merge certain counts for sentencing and that the length of his sentence constitutes cruel

and unusual punishment, is contrary to law, and is an abuse of the court’s discretion.

                                              I

       {¶3} We first address questions concerning the sufficiency and weight of the

evidence. Powell argues that the state failed to prove that he acted with prior calculation

and design for committing aggravated murder, that it failed to prove that he kidnapped the

victims, and that it failed to prove the firearm specifications. Powell’s arguments going

to the weight of the evidence center on the credibility of the state’s witnesses and the lack

of physical evidence tying him to the murders.

                                             A

       {¶4} Powell argues that there was no evidence to show that he murdered the

victims. No witnesses saw him with a gun on the night of the shootings, nor did police

obtain any physical evidence to tie him to the shootings.

                                             1

       {¶5} We decide whether the evidence is sufficient to sustain a verdict by

examining the evidence in the light most favorable to the prosecution and determining
whether any rational trier of fact could have found that the prosecution proved the

essential elements of the crime beyond a reasonable doubt. State v. Yarbrough, 95 Ohio

St.3d 227, 2002-Ohio-2126, 767 N.E.2d 216, ¶ 78, citing Jackson v. Virginia, 443 U.S.
307, 319, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

                                           2

      {¶6} With the absence of eyewitnesses, the state premised its case against Powell

on circumstantial evidence.   “Circumstantial evidence is defined as ‘[t]estimony not

based on actual personal knowledge or observation of the facts in controversy, but of

other facts from which deductions are drawn, showing indirectly the facts sought to be

proved.’” State v. Nicely, 39 Ohio St. 3d 147, 150, 529 N.E.2d 1236 (1988), quoting

Black’s Law Dictionary 221 (5th Ed.1979). There is no difference, at least in terms of

probative value, between circumstantial evidence and direct evidence. State v. Jenks, 61
Ohio St. 3d 259, 574 N.E.2d 492 (1991), paragraph one of the syllabus.

      {¶7} The evidence showed that the shootings occurred at a house where Powell’s

family formerly resided. Although his family moved from the house, the utilities were

maintained and Powell continued to use the house as a place where his friends could

drink and gamble. On the night of the shooting, Powell had a number of people over to

the house. Some of them were in the basement shooting dice. Powell and Tate were

upstairs and began wrestling. It was unclear why they began wrestling, but witnesses

said that Powell had a smile on his face, so they assumed that Powell and Tate were

wrestling for fun. Everyone then left the house and went to a bar. They returned to the
house a few hours later without incident. One witness saw Powell and Brown go into the

basement. A while later, those present heard gunshots from the basement. Powell came

up from the basement and was characterized as looking like “a demon.” Powell said that

Brown was in the basement “tripping, he shooting that gun” and commented on the fact

that Tate brought Brown to the house. One of the people at the house went down to the

basement and saw that Brown had been shot. He came back upstairs, told everyone that

they had to leave, and asked Powell, “[w]hat the f*ck did you do?” Everyone started

running for the front door, but Powell was seen putting his arm out to prevent Tate from

leaving. Powell then slammed the door shut. He and Tate were the only two people left

in the house. Seconds later, witnesses saw a flash of light coming from the window and

heard shots fired.

       {¶8} Tate and Brown were shot multiple times: Brown was shot five times in the

head, trunk, and right lower extremity; Tate was shot five times in the trunk, right and left

upper extremities, and left lower extremity. The two victims had been shot by different

guns: Brown by a .38 caliber; Tate by a .45 caliber. Powell was known to carry a .45

caliber firearm and the type of bullet recovered from Tate’s body matched boxed

ammunition found in Powell’s house.

                                             3

       {¶9} The state’s case presents a textbook example of circumstantial evidence —

for both shootings, the evidence showed that Powell and each of his victims were alone in

a room together and that only Powell emerged while the other was shot and killed. From
this evidence, a reasonable trier of fact could deduce that only Powell could have been the

killer.

          {¶10} Powell argues that none of this evidence proves that he acted with prior

calculation and design to commit aggravated murder as required by R.C. 2903.01(A) or

that he acted purposely to commit murder as required by R.C. 2903.02(A).

          {¶11} “Prior calculation and design” is not defined by the Revised Code, but the

Ohio Supreme Court has considered the phrase to “indicate studied care in planning or

analyzing the means of the crime as well as a scheme encompassing the death of the

victim.” State v. Taylor, 78 Ohio St. 3d 15, 19, 676 N.E.2d 82 (1997). This requires

“more than the few moments of deliberation permitted in common law interpretations of

the former murder statute, and to require a scheme designed to implement the calculated

decision to kill.” State v. Cotton, 56 Ohio St. 2d 8, 11, 381 N.E.2d 190 (1978).

          {¶12} We have no difficulty finding that the state offered sufficient evidence to

prove that Powell acted with prior calculation and design when murdering Tate. The

evidence showed that Powell had moments earlier killed Brown and then blamed Tate for

bringing Brown to the house. When those present in the house started to flee, Powell

deliberately blocked Tate from leaving and moments later killed him. A rational trier of

fact could find that at the point when Powell refused to let Tate leave, he had made the

decision to kill Tate. This decision was more than just instantaneous and reflected a

calculated thought process.

                                              4
       {¶13} We likewise find that the state offered sufficient evidence to show that

Powell acted purposely in causing Brown’s death. A person acts “purposely” when “it is

his specific intention to cause a certain result.” R.C. 2901.22(A). Brown was shot once

in the temple, three times in the back, and once in the back of the leg. The number of

gunshot wounds coupled with the location of those gunshot wounds, including the back,

indicated that Powell acted with the intent to cause Brown’s death. Powell offered no

evidence that he acted in self-defense. A finding that Powell acted purposefully was the

only rational conclusion from the evidence.

                                              B

       {¶14} The evidence showing that Powell shot both victims was itself sufficient to

prove the firearm specifications. Those specifications, charged under R.C. 2941.141(A)

and 2941.155(A), were that Powell had a firearm on his person or under his control

during the commission of the murders. The victims were killed by firearms, so a finding

that Powell shot the victims necessarily constitutes proof that he had a firearm on his

person when he shot them.

                                              C

       {¶15} The jury found Powell guilty of two counts of kidnapping under R.C.

2905.01(A)(3), one count for each victim. That section defines kidnapping as purposely

removing a person by force or restraining that person’s liberty for the purpose of

inflicting serious physical harm on the victim.

                                              1
       {¶16} The kidnapping count relating to Tate was proved by more than sufficient

evidence. As all of the others were leaving the house in the wake of Brown’s killing,

Powell was seen putting his arm out to prevent Tate from leaving the house. That act

alone constituted a restraint for purposes of the kidnapping statute. What is more, the

restraint was for the purpose of inflicting serious physical harm on Tate, as evidenced by

the gunshots fired just moments later.

                                            2

       {¶17} There was no evidence of kidnapping relating to Brown.             The only

testimony touching on this count was that of a witness who did not actually see Powell

and Brown go into the basement — the witness said only that he saw them walking

toward the basement steps and presumed that they were going to the basement. The

witness described nothing unusual or coercive; in fact, he said that the mood in the house

at the time had been one where people were laughing and joking.

       {¶18} The state makes no argument that it proved the elements of kidnapping in

connection with Brown, nor could the jury infer restraint on the facts we have recited.

Viewing the facts most favorably to the state shows that Brown appeared to be under no

restraint or compulsion as he headed toward the basement steps with Powell. The

kidnapping conviction relating to Brown must be vacated.

                                            D

       {¶19} We next consider Powell’s argument that the jury’s verdict is against the

manifest weight of the evidence. He argues that the state failed to prove any motive for
the murder; that many of the witnesses were biased and admitted to lying in their stories

to the police; that there were inconsistencies in the testimony; and that there was a lack of

forensic evidence to tie him to the murders.

       {¶20} While it is true that the police were unable to establish any kind of motive

for the shootings, Powell’s motive was not an element of any of the charged offenses, so

the state had no need to offer any motive. State v. Lancaster, 167 Ohio St. 391, 149
N.E.2d 157 (1958), paragraphs one and two of the syllabus. And while the state often

offers proof of a defendant’s motive to put his actions in context with the rest of the

evidence, that kind of proof was unnecessary in this case. As we previously discussed,

the state offered a classic case of circumstantial evidence for both murders — Powell and

his victims were alone when the shootings occurred, no one else had access to the areas

where Powell and his victims were at the time of the shootings, and only Powell exited

from those areas alive. Powell’s actions may appear senseless without the context that a

motive provides, but that fact does not detract from the strength of the state’s

circumstantial case.

       {¶21} Apart from the circumstantial evidence provided by witnesses at the house,

Powell’s actions after the shooting tended to show his guilt. He showed up at the home

of his infant goddaughter at about 4 a.m., just a few hours after the shootings. The

goddaughter’s mother heard a knock at the door and thought it was her boyfriend, so she

unlocked the door, went back to her bedroom, and closed the bedroom door. Powell let

himself into the bedroom, woke his goddaughter who was sleeping in the same room with
her mother, and began playing with her. The child’s mother found this conduct unusual,

so she asked him what was wrong. Powell replied, “I f*cked up.” When she asked him

to be more specific, he simply ignored her and went on playing with the child. A short

while later, the child’s father appeared. The father had been present at Powell’s house

during the shootings, and expressed dismay at Powell’s presence in the house. He told

Powell to leave. Powell left the house a few minutes later.

      {¶22} Powell went to the house of a female friend the day after the shooting. He

spent the day there, and then had his aunt drive the friend to a motel. He met her at the

motel and they stayed there for two days, not leaving the room. The female friend had

heard about the shootings and asked Powell what happened, but he refused to comment.

      {¶23} Perhaps most telling of Powell’s post-shooting activities was his attempt to

contact friends and family while being held in jail. Just two weeks after Powell’s arrest,

jail officials intercepted a letter addressed to “the Fam.” A corrections sergeant in the

sheriff’s department testified that the word “Fam” was a “red flag” for gang-related

activity. The letter was addressed to a residence on the same street where the murders

occurred and bore a fictitious return address. Included in the letter was written: “My

real info: Jonathan Powell, SO 0276144, Cleveland, Ohio, 44101.” The letter was signed

“Johnny AKA Johnny B.”         The letter “B” was a reference to Powell’s nickname,

“Bravo.” Among other things, the letter stated to one individual that “they can’t charge

you with murder if it ain’t no witnesses.” The letter stated: “But for real, the statements

that count is Cookville and his Fam. Dom no sh*t won’t or Brian, so try to get in touch
with Cookville and let him know the real for me please.” It also instructed the recipient

of the letter to tell two persons who were present at the house during the shooting “just

don’t make no statements cuz they don’t have to[.]” The letter asked the recipient to tell

some of those present at the shooting “I’m sorry too.” The letter instructed the recipient

to “burn these letters ASAP.” Two of Powell’s friends testified that they recognized the

handwriting in the letter as Powell’s.

       {¶24} Powell’s post-shooting conduct manifested a consciousness of guilt. A jury

could find that the testimony Powell stated just hours after the murders that he “f*cked

up” and his attempts to have certain witnesses refuse to speak with the police was

credible evidence that he committed the murders.

       {¶25} Powell testified at trial to a version of events that lacked credibility. He did

not claim self-defense, but rather that he was on the third floor of the house when he

heard arguing on the first floor. He went downstairs and asked what was happening and

then remarked that “they tripping.” He went back upstairs and heard a single gunshot.

He said he then heard a “boom, boom, boom, boom.” He looked out the window but saw

“nothing going on.” He thought it was gunplay stating, “we hear gunshots all the time.”

When Powell went downstairs, he found no one in the front room of the house and saw

that the front door was cracked. He went outside and entered the car of one of those

present at the house.

       {¶26} The jury could reasonably have rejected Powell’s version of events. None

of the witnesses who were present at the time of the shooting placed Powell on the third
floor of the house at the time of the shooting. In fact, they were consistent in saying that

Powell went into the basement with Brown and emerged after shots had been fired.

Powell’s version of events also omitted any reference to the series of shots that killed

Tate. The witnesses said that the second series of shots were fired just seconds after they

left the house. Powell firmly testified that he did not hear a second set of gunshots, even

though he claimed to have gone down to the first floor after the first series of shots only

to find the house deserted. Again, his testimony conflicted with that of other witnesses.

       {¶27} Powell argues that there was no forensic evidence to tie him to the murders

and that there were inconsistencies in the testimony by the state’s witnesses that rendered

the jury’s verdict suspect. The lack of any DNA evidence was unimportant in light of the

eyewitness testimony that placed Powell alone with both victims shortly before they were

shot. Powell maintains that these witnesses lacked credibility, noting that many of them

admitted at trial that they lied to the police during the investigation; for example, denying

that they were present in the house at the time of the shooting. It is true that some of the

state’s witnesses gave testimony that was at odds with their initial statements to the

police. But the testimony was consistent with certain established facts. The bodies

were found exactly where the testimony indicated they would be found: Brown in the

basement; Tate near the front door. Powell’s known possession of a .45 caliber pistol

was consistent with the discovery of a box of ammunition of the same brand as the bullets

recovered from Tate’s body. Powell not only went into hiding after the shootings, he

made certain statements that, when considered in the context of what transpired in the
house, were highly suggestive of culpability. What is more, Powell’s post-shooting

attempt to silence witnesses spoke volumes with regard to his guilt. The jury’s verdict

indicates that it accepted the version of events given by the state’s witnesses and rejected

Powell’s version.      We have no basis for disagreeing with that assessment of the

evidence. See State v. DeHass, 10 Ohio St. 2d 230, 227 N.E.2d 212 (1967), paragraph

one of the syllabus.

                                             E

       {¶28} Powell argues that the jury returned inconsistent verdicts by finding him

guilty of aggravated murder in Count 4 of the indictment but finding him not guilty of

murder, a lesser included offense, as charged in Count 5. He argues, without citation to

authority, that this finding is an impossibility because one must necessarily be guilty of a

lesser included offense if one is guilty of the greater offense. He maintains that this

inconsistency proves that the jury’s verdict was against the manifest weight of the

evidence.

       {¶29} A lesser included offense is an offense of a lesser or inferior degree which,

as legally defined, must necessarily be committed when the charged offense, as legally

defined, is committed. State v. Kidder, 32 Ohio St. 3d 279, 513 N.E.2d 311 (1987). The

crime of murder is a lesser included offense of aggravated murder. State v. Reed, 65
Ohio St. 2d 117, 124, 418 N.E.2d 1359 (1981).

       {¶30} Powell is correct in noting that the jury could not consistently find him

guilty of aggravated murder but not guilty of murder. The court recognized this when
reading the jury’s verdict — it immediately stopped, informed the parties of the

inconsistency, and asked if the defense wished to have the jury correct the verdict form.

Defense counsel stated “we can make an objection at another time I mean after [sic].”

The court proceeded to read the verdict form and poll the jurors. Powell did not offer

any further objection to the inconsistency in the verdict form. He thus waived any error

for purposes of appeal. State v. Williams, 51 Ohio St. 2d 112, 364 N.E.2d 1364 (1977),

paragraph one of the syllabus (“An appellate court need not consider an error which a

party complaining of the trial court’s judgment could have called, but did not call, to the

trial court’s attention at a time when such error could have been avoided or corrected by

the trial court.”).

                                             II

                                             A

       {¶31} The first subset of trial errors claimed by Powell fall into the broad category

of evidentiary errors.

                                             1

       {¶32} Powell first addresses the letter that was confiscated by jail authorities by

arguing that there was no proof he drafted the letter. The letter was submitted to an

expert for handwriting analysis, but the expert could not offer an opinion that Powell

drafted the letter. Nevertheless, the court permitted the detective who carried out the

investigation in the case to offer her opinion that Powell purposely altered his

handwriting in the exemplar he provided to the expert. Powell argues that the detective
had no qualifications to express that opinion, so the court erred by allowing her testimony

to that effect.   In addition, Powell argues that witnesses who claimed to recognize

Powell’s writing offered no evidence to give a basis for that knowledge.

       {¶33} Evid.R. 901(A) states the basic proposition that the proponent of evidence

must authenticate or identify that evidence by showing that the matter in question is what

its proponent claims. Authentication under Evid.R. 901 is a low threshold — the rule

requires only a prima facie showing of genuineness and leaves it to the jury to decide the

true authenticity and probative value of the evidence.        State v. Toudle, 8th Dist.

Cuyahoga No. 98609, 2013-Ohio-1548, ¶ 21.

       {¶34} An expert from the Bureau of Criminal Identification and Investigation

examined the letter, a pro se motion handwritten by Powell, and a handwriting exemplar

Powell provided. The expert reported that she was forced to disregard the handwriting

exemplar because it contained “elements characteristic of unnatural writing.” A police

detective who requested the handwriting exemplar stated her belief that Powell was trying

to disguise his handwriting and for that reason asked that copies of pro se motions signed

by Powell be submitted to the expert.

       {¶35} Despite the expert’s failure to form an opinion as to whether Powell wrote

the confiscated letter, two state witnesses who were friends of Powell’s and claimed to be

familiar with Powell’s handwriting (including the person to whom a portion of the letter

was addressed), testified that they recognized Powell’s handwriting on the letter. Evid.R.

901(A) requires only that the proponent of the matter offered produce evidence
“sufficient to support a finding that the matter in question is what the proponent claims it

to be.” In other words, the state did not need to definitely prove that Powell wrote the

letter as a predicate to it being admitted, but that a trier of fact could find, based on the

evidence, that Powell wrote the letter. State v. Easter, 75 Ohio App. 3d 22, 25, 598
N.E.2d 845 (4th Dist.1991). Non-expert witnesses who claim firsthand knowledge of

another’s handwriting can authenticate handwriting.          State v. Shakoor, 7th Dist.

Mahoning No. 01 CA 121, 2003-Ohio-5140, ¶ 81. The testimony by witnesses who

claimed to know Powell’s handwriting was enough to meet the threshold level of

admissibility under Evid.R. 901. It was left to the jury to consider whether the witnesses

credibly claimed to have firsthand knowledge of Powell’s handwriting.

                                             2

       {¶36} Powell argues that the court should not have allowed the detective, who was

not qualified as an expert in handwriting analysis, to express her opinion that Powell “was

trying to disguise his handwriting.”

       {¶37} This argument does not properly put the detective’s testimony in context.

The detective did not give her opinion that Powell was attempting to disguise his

handwriting when giving the exemplar, only that she suspected him of doing so because

he appeared to be writing with an unusual slant and in an unusual manner. For example,

she testified that she was present when Powell gave the handwriting exemplar and that

when forming the letter “C,” Powell began from the bottom and wrote up instead of
starting from the top and going down. In addition, the detective said it took Powell an

inordinate amount of time to complete a very short, two-page exemplar.

          {¶38} The detective’s testimony was largely confirmed by the state’s expert.

Although the expert could not state an opinion that Powell wrote the letter, the expert said

that the exemplar provided by Powell contained “unnatural” writing. She described the

writing as lacking a smoothness of script — the writing showed a “tremor” and was

“shaky.” The expert said there were two possible reasons for the tremor: the person

giving the exemplar either suffered from a form of palsy or was making a deliberate

attempt to disguise the handwriting. Again, the expert said that she could not form an

opinion as to which of these two reasons explained Powell’s exemplar, but there was no

credible evidence that Powell had any sort of tremor or palsy. Powell claimed that the

exemplar did not contain his normal handwriting because he was “scared” of the detective

who oversaw the exemplar and his fear made him shake and lose control over his right

arm. The jury could have reasonably rejected Powell’s alleged fear as a reason for why

the handwriting exemplar appeared as it did. Powell completed the exemplar in the

company of his attorneys.       There was no suggestion from the detective that the

atmosphere in the room at the time was so overbearing as to cause Powell to quake in

fear. Indeed, Powell’s explanation was so dubious that, viewed in conjunction with the

contents of the letter itself, the jury could reasonably conclude that Powell wrote the letter

and then tried to manipulate the handwriting exemplar to hide the fact that he wrote the

letter.
                                            3

       {¶39} Powell next argues that the court erred by allowing witnesses to read to the

jury portions of the letter that was improperly attributed to him, was prejudicial, and

constituted hearsay.

       {¶40} Having found that the state offered sufficient evidence to authenticate the

letter, we have no basis for finding that the court erred by allowing witnesses to read the

letter. What is more, with the state having met the threshold for admissibility, the

contents of the letter were fair game for inquiry. The letter written by Powell would not

be considered hearsay insofar as various statements in it constituted admissions against

interest for purposes of Evid.R. 801(D)(2)(a).

                                            B

       {¶41} The next subset of assigned trial errors relate to the state’s alleged

misconduct throughout trial.

       {¶42} During Powell’s direct examination, defense counsel asked him if he had

any “convictions for any type of federal or state offenses[.]” Powell replied, “[a]s an

adult, no, sir.” On cross-examination, the state asked Powell to recall when his attorney

asked him about prior felony convictions. Powell said that he did recall that question and

that he answered “no.” The prosecuting attorney replied, “[t]hat’s not what you said.”

Powell responded, “I said nothing adult.”        Over objection by defense counsel, the

prosecuting attorney then asked Powell, “[w]ell, does that mean you had something in

Juvenile Court?” The court convened at sidebar and heard defense counsel object on the
basis that the state was attempting to impeach Powell with his juvenile record. The state

maintained that Powell opened the door to impeachment with his juvenile record. The

court agreed with the state, but the state then said it would “leave it alone” and move onto

other matters.

       {¶43} Ordinarily, the state may attack the credibility of an accused with evidence

that the accused was convicted of a crime punishable by imprisonment in excess of one

year. See Evid.R. 609(A)(2). However, Evid.R. 609(D) provides an exception to the

general rule and states that “[e]vidence of juvenile adjudications is not admissible except

as provided by statute enacted by the General Assembly.” R.C. 2151.357(H) similarly

prohibits the use of juvenile adjudications to impeach:         “Evidence of a judgment

rendered and the disposition of a child under the judgment is not admissible to impeach

the credibility of the child in any action or proceeding.” While a witness’s bias may

sometimes be a proper basis for using a juvenile record, Davis v. Alaska, 415 U.S. 308,

321, 39 L. Ed. 2d 347, 94 S. Ct. 1105 (1974) (Stewart, J., concurring), impeaching the

credibility of a witness with a juvenile record is not allowed. State v. Winston, 8th Dist.

Cuyahoga No. 81436, 2003-Ohio-653, ¶ 11.

       {¶44} The defendant may, however, voluntarily introduce his juvenile history. In

State v. Marinski, 139 Ohio St. 559, 41 N.E.2d 387 (1942), the syllabus states: “When a

defendant in a criminal case is permitted to introduce evidence of his life history, he

waives the protection of the [predecessor of R.C. 2151.357] and may be cross-examined
with reference to the disposition of any charge preferred against him as a juvenile.” See

also State v. Cox, 42 Ohio St. 2d 200, 327 N.E.2d 636 (1975).

       {¶45} In State v. Phillips, 8th Dist. Cuyahoga No. 96329, 2012-Ohio-473, we

recently considered a fact pattern very similar to the one presented in this appeal.

Phillips, the defendant, testified on direct examination that he had never been in trouble

“as an adult,” had been in trouble “as a juvenile only twice,” but “really wasn’t never [sic]

convicted.” Id. at ¶ 60. The state cross-examined Phillips about his juvenile record and

he complained on appeal that the state’s questioning violated Evid.R. 609(D) and R.C.

2151.357(H). We held that Phillips voluntarily testified about his “life history” so the

state was permitted, under authority of Marinski, to question him about his juvenile

adjudications. Id. at ¶ 61.

       {¶46} Marinski and Phillips control. When asked about criminal convictions,

Powell qualified his answer by stating that he had none “as an adult.” This answer

allowed the state to inquire whether Powell had “something in Juvenile Court?”          And

not only was there no error in the state’s question, but little likelihood of prejudice

because the state voluntarily abandoned Powell’s juvenile record and moved on to

another line of questioning.

                                             C

       {¶47} At one point during the state’s case, the court recessed for the day and

admonished the witness on the stand, Kelvin Lester, not to discuss his testimony with

anyone. When the court reconvened, the state informed the court that it had come to
learn that Lester had a conversation with the state’s previous witness, Gregory Tate (no

relation to victim Cedric Tate), in violation of the court’s order not to discuss his

testimony. Tate claimed that during their conversation, Lester admitted that some of his

testimony in court was not truthful. The state told the court that when it learned about

the conversation, it confronted Lester, who denied that he discussed his trial testimony

with Tate, much less that he had not testified truthfully. The court conducted a voir dire

of Lester who denied having said that he testified untruthfully. Lester did, however,

admit that he spoke with Tate on the telephone and they discussed how Lester’s brother

had also testified at the trial and that “you guys was in here with [Lester’s brother] asking

him a lot of questions.” Lester told the court that Tate did not tell him about the content

of the brother’s testimony. He said he called Tate because they were friends and he

wanted Tate to get marijuana for him. He continued to insist that they did not discuss the

case. The court was unconvinced and told Lester so. Lester then admitted that he and

Tate did discuss the case, but that he had testified truthfully and intended to continue to

do so. The defense then asked the court to declare a mistrial or, barring that, to strike

Lester’s testimony as a consequence of his failing to obey the court’s order not to discuss

the case. The court then questioned Tate’s mother. She testified in voir dire to the court

that Tate, who had been present during Lester’s testimony, told her that Lester had lied

during his testimony. The mother said that she was the one who urged Tate to confront

Lester. The court denied the mistrial and allowed Lester to continue with his testimony,

subject to cross-examination by the defense regarding his conversation with Tate.
      {¶48} Evid.R. 615(A) states in part: “at the request of a party the court shall order

witnesses excluded so that they cannot hear the testimony of other witnesses, and it may

make the order of its own motion.” The similar (though not identical) Fed.R.Evid. 615

has been construed to prohibit witnesses from discussing their testimony, or what has

occurred at trial, with other witnesses who have not yet testified. See United States v.

Greschner, 802 F.2d 373, 375-376 (10th Cir.1986). While both the Ohio and federal

rules are written in mandatory language (the court “shall” order witnesses excluded),

enforcement of a violation of the rule is subject to the court’s discretion. So not only

must a party complaining of a violation of Evid.R. 615(A) show prejudice, but must also

show that the court abused its discretion in dealing with a violation of the rule. United

States v. Womack, 654 F.2d 1034, 1040 (5th Cir.1981).

      {¶49} While it is certainly true that Lester violated the court’s order not to discuss

the case with anyone, there is no indication that Powell suffered any prejudice from the

violation. In fact, Powell makes no argument on appeal as to why his rights were

violated; instead, he appears to assume prejudice without explanation or citation to legal

precedent. The court conducted a lengthy voir dire of Lester and allowed both the state

and defense to question him.      The court then told Powell’s counsel that he could

cross-examine Lester with respect to the violation of the court’s order. Powell’s counsel

did so comprehensively. Indeed, counsel cross-examined Lester to the point where we

are unable to say that excluding Lester’s testimony would have been more effective than

the withering cross-examination he endured at the hands of defense counsel.
                                             D

       {¶50} Powell offers a lengthy list of occasions when the state allegedly asked

leading questions of its witnesses, notably on whether a “cap” could, in addition to the

meaning ascribed by the witness, be understood to be a bullet.

       {¶51} In State v. Drummond, 111 Ohio St. 3d 14, 2006-Ohio-508, 854 N.E.2d
1038, the Ohio Supreme Court quoted 1 McCormick, Evidence, Section 6, at 19 (5th

Ed.1999), for the proposition that “[a] leading question is ‘one that suggests to the

witness the answer desired by the examiner.’” Id. at ¶ 138. Leading questions are

generally barred by Evid.R. 611(C) unless necessary to “develop” testimony, but the trial

judge has discretion to allow leading questions on direct examination. Id., citing State v.

D’Ambrosio, 67 Ohio St. 3d 185, 190, 616 N.E.2d 909 (1993).

       {¶52} Most of the questions cited to by Powell were not leading questions. The

assistant prosecuting attorney utilized a style of questioning that tended to start each

question with a rephrase of that to which the witness previously testified. For example,

one witness testified that he saw Powell through the crowd of people that left the house

after Brown’s body was discovered in the basement. A ringing cell phone necessitated a

short interruption in the testimony, and when the state resumed questioning it stated,

“[n]ow, you just told us you saw [Powell] through the crowd as people are running out

and after Wayne screams [Powell] killed Tre; is that right?”           Tr. 1918-1919.   The

question was not leading — it simply tried to place the previous questioning in the mind

of the witness so the state did not have to redevelop the testimony.
       {¶53} In another example, a witness testified that he heard another person yell that

Powell killed Tate. When the witness saw Powell standing in the doorway of the house,

the witness began backing slowly away from the porch of the house. The state asked,

“[s]o then Wayne runs out and screams that [Powell] killed Tre, and you start backing up

like this, down the steps and back down that sidewalk?” This question was nothing more

than a restatement of the witness’s testimony for emphasis. Although such statements

made by the prosecuting attorney can serve to reinforce the witnesses’ testimony, it was

not leading.

       {¶54} Powell’s argument is thus one attacking style, not substance. The court

recognized this, telling the parties that it would allow both the defense and the assistant

prosecuting attorney to “pursue the questions the way you want in the manner that you

desire to do it[.]” It was within the court’s discretion to allow the questioners this type of

freedom. See State v. Heinish, 50 Ohio St. 3d 231, 239, 553 N.E.2d 1026 (1990).

                                              E

       {¶55} During trial, the state called Taylor Howard, Powell’s girlfriend who stayed

with him at a motel following the murders, to testify. When the court recessed on Friday

evening, Howard had not completed her testimony, so the court gave her the standard

admonishment not to discuss her testimony with anyone. Defense counsel asked the

court for an order that she not make any telephone calls to Powell over the weekend

recess, but the court believed that Howard, who claimed not to have discussed the

murders with Powell during the three-day motel stay with him, was capable of not
discussing her testimony. The court was wrong: the state learned that Powell called

Howard from jail. All jail telephone conversations are recorded, and those recordings

showed not only that Powell and Howard discussed the case in violation of the court’s

admonishment (Powell said “they told me not to [call], but I’m not going to let them scare

we [sic] away from my girl”), but that they discussed testimony by other witnesses. The

recording reveals that Powell was unhappy with the testimony of some of the witnesses

and that when they left off the witness stand, he could have “dogged” them. In light of

Howard’s violation of the court’s admonishment, the court designated Howard a hostile

witness and allowed the state to impeach her.

      {¶56} Powell complains that the court improperly designated Howard as hostile,

but he makes no specific argument other than to say that “Howard willingly testified and

there was no surprise or affirmative damage established by the state.” This argument is

insufficient for purposes of App.R. 16(A)(7). That rule requires an appellant’s brief to

contain an argument and the reasons in support of that argument. The single sentence in

support of the contention that the court improperly declared a state witness to be hostile

contains conclusions, not arguments.

      {¶57} The court’s decision to declare Howard “hostile” was inconsequential

because the state had the right to attack Howard’s credibility without a showing of

surprise and affirmative damage. Evid.R. 607(A) states:

      The credibility of a witness may be attacked by any party except that the
      credibility of a witness may be attacked by the party calling the witness by
      means of a prior inconsistent statement only upon a showing of surprise and
      affirmative damage.
       {¶58} The rule makes it clear that “any” party can attack the credibility of a

witness. As the advisory committee notes to the analogous Fed.R.Evid. 607 state, “[a]

party does not hold out his witnesses as worthy of belief, since he rarely has a free choice

in selecting them. Denial of the right leaves the party at the mercy of the witness and the

adversary.” Because parties may not have the choice of selecting witnesses, they often

impeach these own witnesses as a way of “[m]inimizing the ‘sting’ of an opponent’s

impeachment[.]” United States v. Ewings, 936 F.2d 903, 909 (7th Cir.1991).

       {¶59} In this case, the state did not impeach Howard with a prior inconsistent

statement; instead, it impeached her credibility by showing that she and Powell discussed

the case despite her having been told by the court not to discuss her testimony with

anyone. It is important to note that the state did not call Howard as a witness for the sole

purpose of having her give otherwise inadmissible testimony. She had been on the

witness stand before she engaged in telephone conversations with Powell which, in turn,

called her credibility into question. There was thus a proper basis for impeachment.

                                             F

       {¶60} The next subset of alleged trial errors raises issues of prosecutorial

misconduct. Powell complains that the state’s closing argument inflamed the jury’s

passions; that the state made an improper comment on his pre-arrest silence; and that the

state expressed opinions on the credibility of certain witnesses.

                                             1

       {¶61} During closing argument, the state made the following remarks:
      So when you go back and deliberate, I want you to remember the images of
      TreVaun Brown and Cedric Tate lying dead in the defendant’s house.
      You’ve got the coroner’s photographs of their wounds, the gunshots, what
      happened to them, but it’s not the only way I want you to think about them.
      * * * These were two young men with families, mothers you heard from in
      the courtroom.

      ***

      A murder is unique in that it abolishes the party it injures so that society has
      to take the place of the victim and on his behalf demand atonement.

      ***

      [Murder] is the one crime in which society has a direct interest.

      {¶62} Powell argues that these remarks were improper because they appealed to

the jury’s passion by asking them to correct some social wrong.

      {¶63} The “conduct of a prosecuting attorney during trial cannot be made a ground

of error unless that conduct deprives the defendant of a fair trial.” State v. Maurer, 15
Ohio St. 3d 239, 266, 473 N.E.2d 768 (1984). A defendant is only entitled to a new trial

on the basis of a prosecutor’s remarks when those improper remarks substantially

prejudice the defendant. State v. Tibbetts, 92 Ohio St. 3d 146, 749 N.E.2d 226 (2001).

      {¶64} The state’s remarks that murder is “the one crime in which society has a

direct interest” and that a murder forces “society to take the place of the victim” were

taken from the English poet W.H. Auden.           It may be that the English system of

prosecuting crimes is different, but in Ohio the state has a direct interest in all crimes.

Section 20, Article IV, of the Ohio Constitution encapsulates this point by requiring all

offenses be charged “against the peace and dignity of the State of Ohio.” Thus, all
crimes are prosecuted in the name of the people, not the victim, and crimes are prosecuted

regardless of their levels of seriousness. The state’s suggestion that it was required to

prosecute the case because it was murder and the victims were unavailable, was

overwrought with inaccuracy, if not entirely inaccurate, but nonetheless within the

“degree of latitude” we give the parties in their concluding remarks. State v. Liberatore,

69 Ohio St. 2d 583, 589, 433 N.E.2d 561 (1982).

       {¶65} More troublesome was the state’s request that the jury recall the

photographs showing the bodies of the two victims and not think about them in their

deceased state, but to think about them in connection with their families and mothers. In

objections placed on the record, Powell noted that when the state made this comment, it

projected side-by-side images of both Brown and Tate when they were alive, with their

dates of birth and dates of death under each image. According to defense counsel, these

images elicited crying from the back of the courtroom, a contention that the state did not

contest. The state argued that it offered testimony by the mothers of both victims so it

was “merely restating the evidence that was presented at trial * * *.”

       {¶66} By showing photographs of the two victims with their dates of birth and

dates of death and asking the jury to consider the victims and their mothers, the state

made a blatant and maudlin appeal to the passion of the jury. This was improper and

should not have been permitted by the trial court. The state’s rationale for doing so —

that the mothers of the victims testified and it was restating evidence — is unconvincing.

Asking the jury to think of the victims as they were when they were alive was so
irrelevant to the murder charges, we can only conclude that the state’s sole purpose was to

appeal to the emotions of the jury — a goal it must have realized when the photographs

apparently elicited crying from family members and/or friends of the victims who

attended the trial.

       {¶67} Despite the court’s error in allowing the state’s remarks and the photo

display, we are unable to say that the remarks deprived Powell of a fair trial. Although

the court refused to strike the remarks, it did state that it did not believe the remarks

affected Powell’s right to a fair trial. We previously noted the strength of the state’s

evidence against Powell and need not restate that evidence. Why the state believed it

needed to resort to this kind of final argument (and why the court permitted it) is unclear.

Apart from the remarks being improper, they were unnecessary in light of all the

evidence. But the fact that they were unnecessary shows that there was no substantial

prejudice to the defense.

                                             2

       {¶68} In another part of its closing argument, the state said that Powell skipped

town and hid out at a motel following the murder. It went on to say that Powell “never

contacts the police department prior to an arrest warrant being issued.” Powell maintains

that this statement amounted to an impermissible comment on his pre-arrest silence.

       {¶69} In State v. Powell, 132 Ohio St. 3d 233, 2012-Ohio-2577, 971 N.E.2d 865,

the Ohio Supreme Court found improper a comment during closing argument that a

defendant refused to come in and assist the police as being a comment on a defendant’s
prearrest right to remain silent. The court concluded that the statement implied that the

defendant “had something to hide by not turning himself in and telling the police what

happened.” Id. at ¶ 159.

       {¶70} For the same reasons, we find the state’s remark in this case improper but

once again do not find the remark so prejudicial as to require a new trial. As the state

notes, Powell testified at trial to the events occurring after the murder, including his stay

at the motel. He said on direct examination that he met an attorney at the motel and

learned that the police were attempting to obtain an arrest warrant for him. He decided

to turn himself in to the police if and when the police obtained an arrest warrant. While

the state should not have implied that Powell could have turned himself in to the police

before the issuance of an arrest warrant, the jury knew full well the circumstances of

Powell’s stay at the motel. The state’s remarks did not tell the jury anything that Powell

himself did not admit to in his testimony, so those remarks could not have prejudiced him.

                                             3

       {¶71} Referencing the letter intercepted by jail authorities and believed by the state

to have been written by Powell, the state told the jury that “[h]e sits here in court

yesterday and lies to you about the letter after his own best friend comes into court and

identifies his handwriting.” Powell argues that this amounted to the state giving an

opinion on his credibility.

       {¶72} “It is improper for an attorney to express his or her personal belief or

opinion as to the credibility of a witness or as to the guilt of the accused.” State v.
Williams, 79 Ohio St. 3d 1, 12, 679 N.E.2d 646 (1997). In this case, we do not conclude

that the prosecuting attorney gave a personal opinion that Powell lied when denying

having written the letter, but that the evidence would permit the jury to reach that

conclusion. Admittedly, the word “lies” carries with it the connotation of purposeful

deception, making the use of that word problematic. But suggesting to the jury that

Powell lied was a fair characterization of the evidence, and no less different than if the

state had simply said that Powell’s testimony lacked credibility.

       {¶73} We reach this conclusion because Powell repeatedly testified on

cross-examination that the state’s expert’s inability to give an opinion on the writing

exemplar “proved” that he did not write the letter intercepted by jail authorities. During

his closing argument, Powell’s attorney appeared to back off that absolutist position — he

made no argument specifically denying that Powell wrote the letter. Instead, defense

counsel countered the state’s theory that Powell wrote the letter by focusing on the

absence of proof beyond a reasonable doubt of that fact (for example, noting the state’s

failure to conduct DNA testing on the paper or envelope). This being the case, the state

could validly rebut defense counsel’s closing argument by suggesting that the jury could

view Powell’s testimony as “lies.”

                                             G

       {¶74} The next set of alleged errors relates to the admission of evidence and raises

issues of hearsay, relevancy, and other acts evidence.

                                             1
       {¶75} State’s witness Bernard Patterson was at the house during the shootings and

testified that as he and the others fled from the house after discovering that Brown had

been killed, he heard someone else say in a “high-pitched scream” that “Bravo [Powell’s

nickname] killed Tre.”     In a single-sentence, Powell argues, without citation to any

authority, that this statement “was improper and violated Appellant’s right to a fair trial

and due process.”

       {¶76} Powell has not set forth a separate argument with citation to any authority,

so we can disregard this part of the assignment of error on that basis alone. See App.R.

16(A)(7). In any event, the statement was properly allowed as an exception to the

hearsay rule as an excited utterance under Evid.R. 803(2). The evidence showed the

existence of a startling event (the discovery of Brown’s body), the statement was

contemporaneous with the startling event, the statement related to Brown’s death, and the

declarant personally observed the circumstances leading to the conclusion that Powell

killed Brown. See Potter v. Baker, 162 Ohio St. 488, 124 N.E.2d 140 (1955), paragraph

two of the syllabus.

                                            2

       {¶77} In response to the question “[w]hat was TreVaun’s relationship with the

defendant leading up to this murder,” a state witness testified over objection that “Johnny

didn’t like TreVaun.” She then went on to say that she knew this because Brown told her

that he knew “that * * * Johnny feel[s] a certain type of way about me.” The court
sustained an objection to that statement.         Powell argues that this was inadmissible

hearsay.

          {¶78} The first statement that “Johnny didn’t like TreVaun” was not hearsay

because it was not an out-of-court statement offered to prove the truth of the matter

asserted. See Evid.R. 801(A). It was an opinion offered by a witness with knowledge

of the facts.

          {¶79} The second statement that Brown told the witness that he knew Powell did

not like him because Powell felt a “certain way” about him was hearsay because it was an

out-of-court statement by Brown offered to prove that Powell did not like him. The court

properly sustained an objection to that statement, so it was not allowed into evidence.

                                              3

          {¶80} Two 911 calls made to the police after shots were fired at Powell’s house

were played to the jury. Powell complains that the calls were inadmissible hearsay and

violated his right to confrontation because the state was unable to authenticate the calls

and because he was unable to cross-examine the person or persons making the 911 calls.

          {¶81} In State v. Cooper, 8th Dist. Cuyahoga No. 96635, 2012-Ohio-355, we

stated:

          In Crawford v. Washington, 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177
          (2004), the United States Supreme Court held that when a statement that is
          otherwise admissible under an established hearsay exception is
          “testimonial” in nature, the Confrontation Clause of the Sixth Amendment
          “demands what the common law required: unavailability and a prior
          opportunity for cross-examination.” Id. at 68. The supreme court did not
          define what constitutes a “testimonial” statement, but in Davis v.
          Washington, 547 U.S. 813, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006), it held
       that statements are “non-testimonial” when the circumstances objectively
       indicate that the primary purpose of the interrogation is to respond to an
       “ongoing emergency” and not to establish or prove past events potentially
       relevant to later criminal prosecution.

Id. at 822.

       {¶82} Nothing in the 911 calls could be legitimately classified as testimonial in

nature. The first call did nothing more than report gunshots fired in the neighborhood

and inform the police that there was an occupied car parked on the street. The second

caller was even less testimonial — he, too, reported gunshots having been fired, but was

unable to give the 911 operator an accurate address, so the call terminated. In neither

911 call was anything of substance stated for the truth of the matter asserted, so they were

not hearsay.

       {¶83} Even if the statements were hearsay, they were not barred under the

Confrontation Clause. The Confrontation Clause applies only to testimonial statements

— that is, statements made “under circumstances which would lead an objective witness

reasonably to believe that the statement would be available for use at a later trial.” State

v. Stahl, 111 Ohio St. 3d 186, 2006-Ohio-5482, 855 N.E.2d 834, paragraph one of the

syllabus; State v. Jones, 135 Ohio St. 3d 10, 2012-Ohio-5677, 984 N.E.2d 948, at ¶ 161.

Neither statement was made under circumstances in which an objective witness would

reasonably believe that the statements would be used at trial. The callers were simply

concerned citizens reporting that they heard gunshots. The callers had nothing to offer

on the source of the shots and were doing nothing more than reporting an ongoing

emergency, so the calls were nontestimonial in nature.
                                             4

       {¶84} During Powell’s direct examination, he began to testify to conversations he

had after the shootings with a friend who had been present at the house when the

shootings occurred. When Powell began to relate that the friend told him “what people

was assuming” about the shootings, the state objected. The court sustained the objection.

 Powell then said that he told the friend that the friend “knew I didn’t do it but what he

told me was —.” The state again objected, and the court again sustained the objection.

At a sidebar, Powell’s counsel stated that Powell understood that the state was objecting

on hearsay grounds, but argued that Powell was entitled to state the substance of his

conversation with the friend because it explained why he stayed in the motel for two days

after the murders. Noting that the friend had testified about the same conversation,

Powell maintained that he “should be able to explain what the [give] and take of these

conversations is” — essentially, an argument to explain why he stayed in a motel after the

murders and not for the truth of the matter asserted.

       {¶85} Evid.R. 103(A)(2) requires an offer of proof in order to preserve any error

in excluding evidence, unless the excluded evidence is apparent in the record. Powell

did not proffer what his testimony would have been, so he waived any error for review.

State v. Grubb, 28 Ohio St. 3d 199, 503 N.E.2d 142 (1986), paragraph two of the syllabus.



       {¶86} Despite not proffering what his testimony would have been, the record

shows that Powell did testify as to why he went to the motel. As defense counsel noted
during the sidebar discussion of this issue, Powell could, in light of his conversation with

the friend, testify as to what he learned in the course of that conversation and to what he

did as a result of the conversation. Powell did just that: he testified that as a result of his

conversation with the friend, he called his mother and told her that “I don’t feel safe.”

At that point, Powell stated that arrangements were made for him and his mother to both

get motel rooms — the mother, too, needed a motel room according to Powell because

“they wasn’t safe due to the things I was hearing.” Powell said that he consulted with a

lawyer and decided to stay at the motel until a warrant was issued for his arrest.

       {¶87} By testifying that he went to the motel after the shooting because he

believed he was in danger, Powell was able to explain his actions. In doing so, he

removed any prejudice attendant to the court’s sustaining the state’s objections that he

was testifying to hearsay.

                                              5

       {¶88} A number of those present during the shooting used their cell phones shortly

thereafter.   The police obtained information from the cell phone carriers of those

persons, including Powell, and created a map that purported to track Powell’s movements

following the murders by showing which cell phone towers handled his calls.                  A

representative from a cell phone company testified that cell phone calls are not

necessarily routed through the nearest cell phone tower, so it would be difficult to use

information relating to cell towers to pinpoint the location of a caller. For this reason,

Powell argues that the court should have excluded the evidence.
       {¶89} “‘Relevant evidence’ means evidence having any tendency to make the

existence of any fact that is of consequence to the determination of the action more

probable or less probable than it would be without the evidence.” Evid.R. 401. “All

relevant evidence is admissible. Evid.R. 402. Even though evidence might be relevant,

it must be excluded if “its probative value is substantially outweighed by the danger of

unfair prejudice, of confusion of the issues, or of misleading the jury.” Evid.R. 403(A).

It is up to the court to decide initial questions of admissibility, see Evid.R. 104(A), and

we will not disturb those rulings unless the court abused its discretion by admitting the

evidence. State v. Davis, 116 Ohio St. 3d 404, 2008-Ohio-2, 880 N.E.2d 31, ¶ 172.

       {¶90} There was little probative value of the map that purported to track the

locations of cell phone towers through which Powell’s cell phone calls were routed. The

cell phone company representative testified that trying to do so yielded a “guesstimate”

because the signal from a cell phone would not necessarily go to the nearest cell phone

tower. The location of a cell phone tower might be as far as “a couple of miles” away,

making any attempt to create a map based on the location of the tower that handled the

signal from the cell phone nothing more than guesswork.              The police officer who

compiled the cell phone data into a map conceded the point and said that the map would

only show “the phone call at that particular time hit off that cell site.”

       {¶91} For these reasons, the court had no plausible basis for admitting the map of

cell phone tower “hits” prepared by the police. But the error in admitting the map was

harmless. The police officer who prepared the map was unable to offer a response when
told that the cell phone company representative essentially contradicted the training given

to the police officer regarding how cell phone signals were routed through cell phone

towers. That compromised the credibility of the officer and made the map useless in a

way that exceeded the benefit to be had from the court excluding the exhibit. We can

find no prejudice from the court’s decision to admit the map.

                                            6

       {¶92} Although Powell referred to Taylor Howard as his “girlfriend,” he

apparently dated another woman at the same time. He now complains that the state

offered evidence of his relationship with the other woman for the sole purpose of

portraying him in a bad light. He argues that this evidence was admitted in violation of

Evid.R. 404(B).

       {¶93} The Evid.R. 404(B) prohibition against the introduction of evidence of

“other crimes, wrongs, or acts” to prove the character of a person and that he acted in

conformity with those prior acts is based on relevancy — the rule recognizes the danger

that the jury will convict the defendant solely because it assumes that the defendant has a

propensity to commit criminal acts, or deserves punishment regardless of whether he or

she committed the crimes charged in the indictment. State v. Cotton, 113 Ohio App. 3d
125, 131, 680 N.E.2d 657 (1st Dist.1996).

       {¶94} The state did not offer the woman’s testimony to prove that Powell must

have committed the murders because he cheated on women.             There was simply no

connection between the murders and any infidelity of Powell’s to a girlfriend, nor was
there any danger that the jury would have made that connection. Instead, the state

offered the woman as a witness for the purpose of showing Powell’s activity following

the murder. It confronted her with cell phone records showing that she received a

telephone call from Powell’s cell phone at 3:27 a.m. on the night the murders occurred

and that the woman called Powell’s phone more than 110 times between 12:32 a.m. and

1:11 p.m. on February 19, 2012. The woman did not recall receiving the late call from

Powell even though the call logs showed that the call lasted 63 seconds.       She further

testified that she did not recall that she called Powell more than 100 times in a 12-hour

period on the day after the murders occurred. The witness did concede that she regularly

visited Powell in jail after his arrest, thus casting doubt on her inability to recall the

specifics of telephone calls Powell made so soon after the murders.

                                            H

      {¶95} Powell next cites three separate examples that he claims prove that defense

counsel performed ineffectively.

                                            1

      {¶96} The state’s expert on handwriting analysis stated that she could not state to a

reasonable degree of scientific certainty that the handwriting of the exemplar provided by

Powell matched the handwriting of the letter confiscated by the jail authorities. Powell

argues that defense counsel should have cross-examined those witnesses who claimed to

recognize his handwriting with comparisons of his writing because there was a reasonable
probability that if so cross-examined, they would have realized that Powell did not write

the letter.

        {¶97} An ineffective assistance of counsel claim will lie only when it is shown that

both (1) the performance of defense counsel was seriously flawed and deficient, and (2)

the result of the defendant’s trial or legal proceeding would have been different had

defense counsel provided proper representation. Strickland v. Washington, 466 U.S. 668,

104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).

        {¶98} It is difficult to conclude that defense counsel acted deficiently by failing to

show Powell’s friends the handwriting exemplar and asking if they recognized that as

Powell’s writing. With the state’s expert unable to give an opinion that the writing on

the exemplar was the same writing as that on the letter, Powell could not hope to do

better. The handwriting analyst’s opinion was an expert opinion — one that Powell used

to great advantage in his defense. It is important to bear in mind that the state’s expert

left open the possibility that Powell wrote the exemplar in a way that indicated he

manipulated it. It was thus entirely possible that Powell’s friends may have looked at the

exemplar and rejected it as a poor attempt to mask Powell’s true handwriting. Defense

counsel could have validly chosen not to risk that possibility.

                                              2

        {¶99} During direct examination, Powell claimed that he went to his “girl’s” house

after learning about the murders. Two friends visited him there. In conversations with

those friends, he said he learned “what people was assuming” about the murders and that
“I told Wayne that he knew I didn’t do it but what he told me was —.” Objections to

both statements were sustained and the court rejected Powell’s argument that he could

testify to hearsay because both friends previously testified for the state and were subject

to cross-examination. Powell argues that this testimony was necessary to counter the

state’s assertion that he engaged in flight following the murders by hiding out in a motel.

He also argues that if the court was correct in refusing to allow the hearsay, defense

counsel was deficient because he should have cross-examined those friends on the same

testimony he wished to offer during his direct examination.

      {¶100} Powell offers no argument of any kind that the out-of-court statements to

which he was about to testify were admissible hearsay. That being the case, he is forced

to rely on the argument that trial counsel should have called those persons making the

statements so that the testimony could be put before the jury. While that was certainly

one option, it must be recognized that both witnesses testified for the state and gave

damaging testimony against Powell. Trial counsel has no duty to cross-examine every

witness and the strategic decision not to cross-examine witnesses “is firmly committed to

trial counsel’s judgment.” State v. Otte, 74 Ohio St. 3d 555, 565, 660 N.E.2d 711 (1996).

 Even if defense counsel had the duty to cross-examine the friends, Powell gives no basis

on which we could conclude that they would have given testimony that would change the

outcome of trial in any sense that could be considered favorable to him.

                                            3
       {¶101} For the same reasons, we reject Powell’s next argument that defense

counsel should have called Lisa Patterson and Gregory Tate in his case-in-chief. Both

witnesses admitted in voir dire before the court that they discussed their testimony during

the trial in violation of the court’s admonition not to do so.        Powell claims it is

“reasonably probable” that had defense counsel called them as witnesses for the defense,

their testimony in that regard could have changed the outcome of trial.

       {¶102} As with the previous argument, Powell provides no specific reason why he

believes that Patterson and Tate could have provided testimony that would have changed

the outcome of the case.     The events about which both witnesses were questioned

occurred after the murders when those present at the house were scrambling to their cars,

so their testimony would not have been probative of guilt.

                                               III

       {¶103} The final set of arguments raises sentencing issues.

                                               A

       {¶104} Powell first argues that the kidnapping counts for both victims should have

merged into the respective murder counts for sentencing because the restraint employed

in both cases was incidental to the murders.

       {¶105} When a defendant’s conduct results in the commission of two or more

“allied” offenses of similar import, that conduct can be charged separately, but the

defendant can be convicted and sentenced for only one offense.            R.C. 2941.25(A).

Offenses are “allied” and must be merged for sentencing if the defendant’s conduct is
such that a single act could lead to the commission of separately defined offenses, but

those separate offenses were committed with a state of mind to commit only one act. See

State v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, ¶ 48-50.

Merger is a sentencing issue and the defendant bears the burden of establishing his

entitlement to the protection of the Allied Offenses Statute, R.C. 2941.25. State v.

Washington, 137 Ohio St. 3d 427, 2013-Ohio-4982, 999 N.E.2d 661, ¶ 18.

       {¶106} Beginning first with the kidnapping count relating to Brown, our

conclusion that the state failed to offer proof sufficient to prove kidnapping as charged in

Count 3 necessarily moots the allied offenses argument relating to that count.

       {¶107} As for the kidnapping charge against Tate contained in Count 6, we agree

that the evidence showed that it was committed with the same animus as the aggravated

murder. The evidence showed that Powell physically restrained Tate from leaving the

house after the discovery of Brown’s body in the basement and that gunshots followed

just “a few seconds” later. Crucial to our conclusion that the kidnapping was committed

with the same state of mind to commit murder is testimony that Powell told Tate, “ain’t

nobody going anywhere.” At the time Powell made this statement, he and Tate were the

only people left in the house. Powell’s motive for shooting Tate was never established,

but the evidence compellingly indicates that he restrained Tate for the sole purpose of

killing him. We thus conclude that the kidnapping and murder counts should have

merged for sentencing.     We sustain this part of the assignment and order the case

remanded so that the state may elect which of the two counts it desires to proceed with for
sentencing. See State v. Whitfield, 124 Ohio St. 3d 319, 2010-Ohio-2, 922 N.E.2d 182, ¶

21-24.

                                             B

         {¶108} In addition to sentences imposed on other counts, the court sentenced

Powell to 15 years to life for Brown’s murder and life without the possibility of parole for

Tate’s murder and ordered Powell to serve those sentences consecutively. Powell argues

that there is no practical purpose in ordering him to serve consecutive life sentences, so

the court abused its discretion.

                                             1

         {¶109} R.C. 2953.08 circumscribes appellate review of criminal sentences. Apart

from limiting the type of errors that a defendant can claim on appeal, it places tight

restrictions on how an appellate court may review claimed sentencing errors.

         {¶110} As always, a court of appeals may correct errors of law.          See R.C.

2953.08(A)(4). In the context of consecutive sentences, the sentencing court’s failure to

make the findings required by R.C. 2929.14(C)(4) constitutes an error of law that requires

a remand so that the sentencing court can make the required findings.             See R.C.

2953.08(G)(1).

         {¶111} Questions concerning the exercise of the sentencing court’s discretion are

no longer viable. R.C. 2953.08(G)(2) makes it clear that “[t]he appellate court’s standard

for review is not whether the sentencing court abused its discretion.”     The decision to

impose consecutive sentences resides solely in the sentencing court’s discretion: R.C.
2929.14(C)(4) states that if multiple prison terms are imposed on an offender for

convictions of multiple offenses, the court may require the offender to serve the prison

terms consecutively.       Because the decision to impose consecutive sentences is

discretionary with the sentencing court, we have no authority to consider whether the

sentencing court abused its discretion by ordering convictions for multiple sentences to be

served consecutively.         State v. Thompson, 8th Dist. Cuyahoga No. 99628,

2014-Ohio-202, ¶ 23.

          {¶112} Nevertheless, a defendant can complain on appeal that the record does not

support the sentencing court’s findings under R.C. 2929.14(C)(4).                See R.C.

2953.08(G)(2)(a). When properly raised, an argument that the record does not support

the sentencing court’s findings requires us to examine the record and increase, reduce,

modify, or vacate a sentence if we clearly and convincingly find that the record does not

support the findings. Id. This is an “extremely deferential standard of review” because

the clear and convincing evidence standard is a restriction placed on the appellate court,

not the sentencing court. State v. Venes, 2013-Ohio-1891, 992 N.E.2d 453, ¶ 21 (8th

Dist.).

          {¶113} Powell does not argue that the court failed to make the findings necessary

to impose consecutive sentences, nor does he argue that the record fails to support the

decision to impose consecutive sentences. The sentences were thus not contrary to law.

Powell argues that the court did not properly consider the purposes and principles of

sentencing, including factors in mitigation, but we can summarily reject this argument
because the court stated that it considered all required factors of the law. That statement

was enough to fulfull the court’s obligations under the sentencing statutes. See State v.

Kamleh, 8th Dist. Cuyahoga No. 97092, 2012-Ohio-2061, ¶ 61.

                                              2

       {¶114} Powell also suggests that his sentence of life without parole constitutes

cruel and unusual punishment and is disproportionate to his conduct.             He does not

independently argue this aspect of the assignment of error, so we can summarily reject it

under App.R. 16(A)(7). But even had Powell offered a separate argument, it would not

be persuasive. In State v. Hairston, 118 Ohio St. 3d 289, 2008-Ohio-2338, 888 N.E.2d
1073, the syllabus states:

       Where none of the individual sentences imposed on an offender are grossly
       disproportionate to their respective offenses, an aggregate prison term
       resulting from consecutive imposition of those sentences does not constitute
       cruel and unusual punishment.

       {¶115} Powell makes no argument that either of the individual murder sentences

was grossly disproportionate to their respective offenses as those sentences were

undeniably within the applicable statutory range for aggravated murder and murder. The

court had the discretion to sentence within the statutory range, id. at ¶ 21, so ordering

those sentences to be served consecutively did not violate the Cruel and Unusual

Punishment Clause of the Eighth Amendment to the United States Constitution.

       {¶116} This cause is affirmed in part, reversed in part, and remanded for

resentencing to the trial court for proceedings consistent with this opinion.

       It is ordered that appellant and appellee share the costs herein taxed.
       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the Cuyahoga

County Court of Common Pleas to carry this judgment into execution. The defendant’s

conviction having been affirmed in part, any bail pending appeal is terminated.      Case

remanded to the trial court.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.




MELODY J. STEWART, JUDGE

LARRY A. JONES, SR., P.J., and
EILEEN A. GALLAGHER, J., CONCUR